TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00263-CR





John Allen Wachtendorf, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 94-245-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING





PER CURIAM


	In August 1994, appellant pleaded guilty to driving while intoxicated, third offense. 
The district court adjudged him guilty and, pursuant to a plea bargain, assessed punishment at
imprisonment for five years and a $1000 fine, probated.  No appeal was taken from the judgment
of conviction.  In March 1995, a hearing was held on the State's motion to revoke appellant's
probation.  Appellant pleaded true to the allegations contained in the motion to revoke.  At the
conclusion of this hearing, the court ordered appellant continued on probation subject to modified
conditions.  Appellant gave notice of appeal.
	 No direct appeal lies from an order modifying or refusing to modify the conditions
of probation.  Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977).  In a letter to the
Clerk, counsel for appellant acknowledges that the order continuing appellant on probation is not
appealable.
	The appeal is dismissed.

Before Justices Powers, Kidd and B. A. Smith
Dismissed
Filed:   June 21, 1995
Do Not Publish